DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-17 directed to species non-elected without traverse.  Accordingly, claims 13-17 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows: 
Claims 1-7, 9-12, 18-19 are allowed.
Claims 2 -7, 9-12, 18-19 are amended as follows:
	Claim 2 has been changed to read:
--The yoke device of Claim 1, wherein said main body portion contacts said chest of said horse when said main body portion of said yoke device is disposed in overlapping engagement with said chest of said horse.--
	Claim 3 has been changed to read:
-- The yoke device of Claim 1, further comprising a pair of opposed leg straps fixably attached to said belly end of said yoke device.--
	Claim 4 has been changed to read:


--The yoke device of Claim 3, wherein each of said pair of opposed leg straps circumscribe a corresponding leg of said horse when said yoke device is disposed in overlapping engagement with said chest of said horse.--
	Claim 5 has been changed to read:
--The yoke device of Claim 3, further comprising a fastener disposed upon an end of each of said pair of opposed leg straps distal from said belly end.
	Claim 6 has been changed to read:
--The yoke device of Claim 1, further comprising a leg strap fixably attached to said belly end of said yoke, said leg strap circumscribing both legs of said horse when said yoke device is disposed in overlapping engagement with said chest of said horse.--
	Claim 7 has been changed to read:
--The yoke device of Claim 1, wherein each of said pair of elongate strips circumscribe at least a portion of said neck of said horse and are placed in cooperative coincidental mating engagement proximate to said withers when said elongate strips are disposed about said neck of said horse.--
	Claim 9 has been changed to read:
--The yoke device of Claim 1, wherein said width adjustment devices adjust said width, W, of said main body portion when said yoke device is disposed in overlapping engagement with said chest of said horse.--
	Claim 10 has been changed to read:
--The yoke device of Claim 1, wherein said yoke device is provided in cooperative association and mating engagement with a horse blanket.--
	Claim 11 has been changed to read:

	Claim 12 has been changed to read:
--The yoke device of Claim 10, wherein said yoke device and said horse blanket are configured to be cooperatively associated and matingly engaged proximate to said neck of said horse.--
	Claim 18 has been changed to read:
--The yoke device of Claim 1, further comprising reinforcement webbing attached thereto.-- 
	Claim 19 has been changed to read:
--The yoke device of Claim 1, wherein said yoke device is incorporable into a pre-existing horse blanket.--
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SHADA ALGHAILANI
Examiner
Art Unit 3643

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619